DETAILED ACTION
Claims 9, 11,  and 13-15 are pending. 
Claims 1-8, 10 and 12 are cancelled.
This action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LYU et al., US Pub. 2019/0037563 (hereinafter Lyu) in view of Damnjanovic et al., US Pub. 2016/0087778  (hereinafter Damnjanovic).

With respect to claim 9, Lyu teaches a user terminal (fig. 1-1, UE 12) comprising: 
a transmitter ([0104], terminal device includes a transmitter and receiver) that transmits channel state information using a time interval that is less than or equal to a subframe (fig. 4-1, step 404; [0216]-[0218], the terminal sends the first CSI and the second CSI to the network device; [0209], “The terminal device………sends the CSI to the network device”; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time interval) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. the downlink control information that triggers channel state information), where information on each transmission mode triggers a CSI; [0203], “Step 402: The network device sends the information about the at least two downlink transmission modes to a terminal device); and 
a processor ([0104], terminal device includes a processor) that, when uplink transmission is performed using a single carrier, controls a plurality of channel state information, triggered by different downlink control information (fig. 4-1, step 402, information about the at least 2 downlink transmission modes (i.e. different downlink control information for triggering a plurality of CSIs); [0186], different downlink transmission modes with different together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an overlapping time domain ([0222], “a period of the measurement reference signal corresponding to the first downlink transmission mode may be different from a period of the measurement reference signal corresponding to the second downlink transmission mode. Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time domain; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting”).
Lyu is silent on “wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains, then the processor allows transmission of the plurality of channel state information”.
However, Damnjanovic teaches wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains, then the processor allows transmission of the plurality of channel state information (fig. 6, steps 602, 604 and 606; [0065], “a methodology 600 that provides channel quality indicator (CQI) feedback for multicarrier systems in accordance with an aspect of the claimed subject matter. As depicted, methodology 600 can commence at 602 where a determination can be made regarding offset and periodicity to ensure that reports are not conveyed in the same subframe OR to at least mitigate collisions. At 604 a determination can be made regarding whether or not user equipment or access terminals are power limited. If it is determined at 604 that user equipment or access terminals are not power limited, methodology 600 can proceed to 606 where channel quality indicator (CQI) feedback can be provided on multiple carrier in the same subframe”, the CQI is provided on multiple carrier in the same subframe when access terminal is power limited).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Lyu-Damnjanovic system to include the feature “wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains, then the processor allows transmission of the plurality of channel state information”, as disclosed by Damnjanovic because it provides an efficient method of CQI feedback in multicarrier systems (See Damnjanovic: para [0003] and said method also applies to PMI and  RI or combinations of CQI, PMI and RI (See Damnjanovic: para [0009]).


With respect to claim 13, Lyu teaches a radio communication method (fig. 4-1) comprising:
transmitting channel state information using a time interval that is less than or equal to a subframe (fig. 4-1, step 404; [0216]-[0218], the terminal sends the first CSI and the second CSI to the network device; [0209], “The terminal device………sends the CSI to the network device”; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time interval) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. the downlink control information that triggers channel state information), where information on each transmission mode triggers a CSI; [0203], “Step 402: The network device sends the information about the at least two downlink transmission modes to a terminal device); 
when uplink transmission is performed using a single carrier, controls a plurality of channel state information, triggered by different downlink control information (fig. 4-1, step 402, information about the at least 2 downlink transmission modes (i.e. different downlink control information for triggering a plurality of CSIs); [0186], different downlink transmission modes with different TTI lengths; [0175]-[0176], each transmission mode corresponds to a measurement reference signal and the network device send the various parameters together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an overlapping time domain ([0222], “a period of the measurement reference signal corresponding to the first downlink transmission mode may be different from a period of the measurement reference signal corresponding to the second downlink transmission mode. Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time domain; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting 
Lyu is silent on “wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains, then the processor allows transmission of the plurality of channel state information”.
However, Damnjanovic teaches wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains, then the processor allows transmission of the plurality of channel state information (fig. 6, steps 602, 604 and 606; [0065], “a methodology 600 that provides channel quality indicator (CQI) feedback for multicarrier systems in accordance with an aspect of the claimed subject matter. As depicted, methodology 600 can commence at 602 where a determination can be made regarding offset and periodicity to ensure that reports are not conveyed in the same subframe OR to at least mitigate collisions. At 604 a determination can be made regarding whether or not user equipment or access terminals are power limited. If it is determined at 604 that user equipment or access terminals are not power limited, methodology 600 can proceed to 606 where channel quality indicator (CQI) feedback can be provided on multiple carrier in the same subframe”, the CQI is provided on multiple carrier in the same subframe when access terminal is power limited).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Lyu-Damnjanovic system to include the feature “wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains, then the processor allows transmission of the plurality of channel state information”, as disclosed by Damnjanovic because it provides an efficient method of CQI feedback in multicarrier systems (See Damnjanovic: para [0003] and said method also applies to PMI and  RI or combinations of CQI, PMI and RI (See Damnjanovic: para [0009]).


With respect to claim 14, Lyu teaches a base station (fig. 1-1, network device 11; [0157]) comprising: 
a receiver ([0157], network device 11 which may be an eNB, a macro base station, a micro base station includes a transmitter and receiver; see also [0087]) that receives channel state information using a time interval that is less than or equal to a subframe (fig. 4-1, steps 404-405; [0216]-[0218] & [0234], the network device receives the first CSI and the second CSI from the terminal; [0209], “The terminal device………sends the CSI to the network device”; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time interval) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. the downlink control information that triggers channel state information), where information on each transmission mode triggers a CSI; [0203], “Step 402: The network device sends the information about the at least two downlink transmission modes to a terminal device); and 
a processor ([0087], “a network device is provided, where the network device includes a processor, a memory, a network interface”) that, when uplink transmission is performed using a together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an overlapping time domain ([0222], “a period of the measurement reference signal corresponding to the first downlink transmission mode may be different from a period of the measurement reference signal corresponding to the second downlink transmission mode. Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time domain; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting”).
Lyu is silent on “wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains, then the processor allows transmission of the plurality of channel state information”.
However, Damnjanovic teaches wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information methodology 600 can commence at 602 where a determination can be made regarding offset and periodicity to ensure that reports are not conveyed in the same subframe OR to at least mitigate collisions. At 604 a determination can be made regarding whether or not user equipment or access terminals are power limited. If it is determined at 604 that user equipment or access terminals are not power limited, methodology 600 can proceed to 606 where channel quality indicator (CQI) feedback can be provided on multiple carrier in the same subframe”, the CQI is provided on multiple carrier in the same subframe when access terminal is power limited).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Lyu-Damnjanovic system to include the feature “wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains, then the processor allows transmission of the plurality of channel state information”, as disclosed by Damnjanovic because it provides an efficient method of CQI feedback in multicarrier systems (See Damnjanovic: para [0003] and said method also applies to PMI and  RI or combinations of CQI, PMI and RI (See Damnjanovic: para [0009]).


With respect to claim 15, Lyu teaches a system comprising:
a base station  (fig. 1-1, network device 11; [0157]); and
 a terminal (fig. 1-1, UE 12) comprising: 
the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting….”, different TTI lengths (time interval) are used for different CSI reporting) based on a downlink control information which triggers a channel state information (fig. 4, step 402, information about the at least 2 downlink transmission modes (i.e. the downlink control information that triggers channel state information), where information on each transmission mode triggers a CSI; [0203], “Step 402: The network device sends the information about the at least two downlink transmission modes to a terminal device); and 
a processor ([0104], terminal device includes a processor) that, when uplink transmission is performed using a single carrier, controls a plurality of channel state information, triggered by different downlink control information (fig. 4-1, step 402, information about the at least 2 downlink transmission modes (i.e. different downlink control information for triggering a plurality of CSIs); [0186], different downlink transmission modes with different TTI lengths; [0175]-[0176], each transmission mode corresponds to a measurement reference signal and the network device send the various parameters together with the information about the downlink transmission mode to the terminal device), so as not to be transmitted in an overlapping time domain ([0222], “a period of the measurement reference signal corresponding to the first downlink transmission mode may be different from a period of the measurement Therefore, reporting periods of the first CSI and the second CSI may also be different accordingly. The network device may configure different reporting periods for the first CSI and the second CSI”, since the reporting periods of the first CSI and second CSI are different, they do not overlap in the time domain; [0223], “Even though the periods of the measurement reference signals configured in the first downlink transmission mode and the second downlink transmission mode are the same, the network device may also configure different reporting periods for the first CSI and the second CSI. Preferably, a length of a TTI corresponding to first CSI reporting is less than a length of a TTI corresponding to second CSI reporting”).
Lyu is silent on “wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains, then the processor allows transmission of the plurality of channel state information”.
However, Damnjanovic teaches wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains, then the processor allows transmission of the plurality of channel state information (fig. 6, steps 602, 604 and 606; [0065], “a methodology 600 that provides channel quality indicator (CQI) feedback for multicarrier systems in accordance with an aspect of the claimed subject matter. As depicted, methodology 600 can commence at 602 where a determination can be made regarding offset and periodicity to ensure that reports are not conveyed in the same subframe OR to at least mitigate collisions. At 604 a determination can be made regarding whether or not user equipment or access terminals are power limited. If it is determined at 604 that user equipment or access terminals are not power limited, methodology 600 can proceed to 606 where channel quality indicator (CQI) feedback can be provided on multiple carrier in the same subframe”, the CQI is provided on multiple carrier in the same subframe when access terminal is power limited).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Lyu-Damnjanovic system to include the feature “wherein when a plurality of carriers are used to perform uplink transmission, if the transmission timing of the plurality of channel state information overlaps in time domains, then the processor allows transmission of the plurality of channel state information”, as disclosed by Damnjanovic because it provides an efficient method of CQI feedback in multicarrier systems (See Damnjanovic: para [0003] and said method also applies to PMI and  RI or combinations of CQI, PMI and RI (See Damnjanovic: para [0009]).


With respect to claim 11, Lyu teaches wherein, when transmission timings of the plurality of channel state information in a same carrier are respectively configured in different time domains in a same subframe, then the processor allows transmission of the plurality of channel state information ([0218], “The terminal device may send the first CSI and the second CSI to the network device by using a physical uplink control channel (PUCCH) or a PUSCH”; [0222], “the network device may determine a correspondence between both the first CSI and the second CSI and the two downlink transmission modes based on a subframe or a symbol used for CSI reporting”, the reporting periods of the first CSI and the second CSI can be configured in different time domains of a subframe and in this scenario, both the first and second CSI are transmitted).



Response to Arguments
The applicant arguments are moot in view of the new grounds of rejection in this office action.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        12/27/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477